     Case 3:20-cv-01760-RDM-CA Document 20 Filed 06/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY LEE KEMBERLING,                          Civil No. 3:20-cv-1760

             Petitioner                          (Judge Mariani)

      V.

MARK CAPOZZA, et al.,

              Respondents

                                          ORDER

      AND NOW, this       q'j;Jday of June, 2021, upon consideration of Petitioner's
motions (Docs. 6, 13, 14, 17) for appointment of counsel, and in accordance with the

Memorandum issued this date, IT IS HEREBY ORDERED THAT the motions (Docs. 6, 13,

14, 17) are DENIED without prejudice.
